Case 2:20-cv-00056-JRS-MJD Document 14 Filed 12/08/20 Page 1 of 7 PageID #: 77




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

DARYL GIFFORD,                                        )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 2:20-cv-00056-JRS-MJD
                                                      )
BRIAN SMITH,                                          )
                                                      )
                              Respondent.             )


           ORDER GRANTING PETITION FOR WRIT OF HABEAS CORPUS
                AND DIRECTING ENTRY OF FINAL JUDGMENT

       Daryl Gifford's petition for a writ of habeas corpus challenges his conviction in prison

disciplinary case ISF 19-07-0219. For the following reasons, Mr. Gifford's petition is granted.

                                            I. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
Case 2:20-cv-00056-JRS-MJD Document 14 Filed 12/08/20 Page 2 of 7 PageID #: 78




                                    II. The Disciplinary Proceeding

          On June 15, 2018, investigators at Putnamville Correctional Facility (PCF) began

investigating Mr. Gifford's potential involvement in efforts to traffic contraband into the prison.

Dkt. 9 (ex parte). The respondent has filed a report of the investigation, which describes an attempt

to smuggle contraband into PCF during a visit and a separate attempt to have suboxone thrown

over a fence at the facility. Id.

          On July 16, 2019, Investigator Evans presented the findings of his investigation in the

following conduct report:

          I, R. Evans, Investigator/CPO, with the Office of Investigations and Intelligence
          (OII) obtained actionable Intelligence related to trafficking. Based on recorded
          GTL phone calls Investigators determined offender Daryl Gifford #166644 was
          attempting to have Danielle J. Gondocs (W/F) smuggle contraband into the
          Putnamville Correctional Facility during a visit that would occur on 6/18/19. Prior
          to the visit, Gondocs failed to answer phone calls prior to the visit. Gifford was
          unable to make contact with Gondocs.

          On 6/20/19 Gifford using the Pin number #101876 (Harry Fluharty) he calls the
          phone number 765-918-1809. This number belongs to Cherokee Carlton. She is the
          daughter of Angela Taylor the "girlfriend" of offender Gifford. During recorded
          GTL calls, Gifford calls Cherokee and then speaks to recently released offender
          Thaddeus Addler #267814. During those calls Gifford informs Addler he should
          expect an overnight package. Gifford tells Addler he knows what to do with, they
          talked about it before Addler went home. Gifford Calls Cherokee again and speaks
          to Addler. During this call Gifford tells Addler he will meet up with a couple people
          so he can pick up the contraband. Before the contraband could be delivered 77 strips
          of Suboxone was recovered from a location in Lafayette, IN prior to being delivered
          to Addler.

Dkt. 8-1. The conduct report includes all material facts set out in the confidential investigation

report.

          On July 17, 2019, Mr. Gifford received notice that he was charged with conspiring to traffic

in violation of Codes 111A and 113A. Dkt. 8-2. Mr. Gifford requested to review the intercepted

suboxone. Id. The prison staff denied this request, noting that the drugs were in the custody of

another law enforcement agency. Id.


                                                   2
Case 2:20-cv-00056-JRS-MJD Document 14 Filed 12/08/20 Page 3 of 7 PageID #: 79




        Later on July 17, Mr. Gifford submitted an additional evidence request to the hearing

officer, Sergeant Criss: "I would also like to include as in the evidence. All of the alleged phone

calls that were made." Dkt. 2-1 at 2. Sergeant Criss twice delayed Mr. Gifford's hearing to gather

that evidence. Dkts. 8-3, 8-4.

        Sergeant Criss prepared what he called a written "representation of the phone calls that

[Mr. Gifford] requested." Dkts. 8-7, 8-8. This "representation" includes written descriptions of

seven phone conversations between Mr. Gifford and a person identified as "Callee." Id. The calls

are placed between the evenings of June 15 and 16, 2019. Id.

        It is not clear how much of each call Sergeant Criss described in his representation.

According to Sergeant Criss, Mr. Gifford asked Callee to send money to a PayPal account

associated with a phone number; discussed getting "a ride" for Callee from a person connected to

another PCF inmate; and discussed arrangements for Callee to pick up a rental car paid for by

another person but reserved in Callee's name. Dkts. 8-7, 8-8. Neither the investigation report, the

conduct report, nor the respondent's briefing explains whether or how these calls are related to

either the alleged attempt to smuggle contraband into the prison through Gondocs or to the alleged

attempt with Addler to have suboxone thrown over the fence.

        The respondent has filed, ex parte, audio recordings of 17 telephone calls. Dkt. 10. No

portion of the evidentiary record or briefing identifies the times of, parties to, or matters discussed

in these calls.

        ISF 19-07-0219 proceeded to a disciplinary hearing on August 1, 2019. Dkt. 8-6.

According to Sergeant Criss's report, Mr. Gifford made the following statement in his defense:

        I do not deny making the phone calls. There was nothing in them pertaining to
        trafficking. I feel I made/helped with an unauth. financial transaction. I in no way
        att. to traffick.

Id.


                                                  3
Case 2:20-cv-00056-JRS-MJD Document 14 Filed 12/08/20 Page 4 of 7 PageID #: 80




        Sergeant Criss found Mr. Gifford guilty "due to staff reports." Id. He checked a box

indicating he considered "staff reports," which the Court understands to refer to the investigation

report and conduct report prepared by Officer Evans. Id. Sergeant Criss did not check boxes to

indicate he considered sources of evidence, making it unclear whether he reviewed or considered

any phone calls beyond the seven he summarized for Mr. Gifford.

        Sergeant Criss sanctioned Mr. Gifford by depriving him of earned credit time and demoting

him one credit-earning class. Id. Mr. Gifford's administrative appeals were unsuccessful. Dkts. 8-

9, 8-10.

                                             III. Analysis

        Mr. Gifford asks for habeas relief on several grounds. At least one entitles him to the relief

he seeks. The materials before the Court show that Mr. Gifford was denied his right to present

evidence to an impartial decisionmaker.

        Due process entitles prisoners to a limited opportunity to present evidence to an impartial

decision-maker. Hill, 472 U.S. at 454; Wolff, 418 U.S. at 563–67. The right is limited in that it

extends only to "material exculpatory evidence." Jones v. Cross, 637 F.3d 841, 847 (7th Cir. 2011).

Evidence is exculpatory if it undermines or contradicts the finding of guilt, see id., and it is material

if disclosing it creates a "reasonable probability" of a different result, Toliver v. McCaughtry, 539

F.3d 766, 780–81 (7th Cir. 2008).

        As the petitioner, Mr. Gifford faces the burden of establishing that the evidence he was

denied was material and exculpatory. Piggie v. Cotton, 344 F.3d 674, 678 (7th Cir. 2003) (noting

the petitioner did not "explain how [the requested witness's] testimony would have helped him"

and thus "the district court properly denied relief" on the petitioner's claim that he was wrongfully

denied a witness). On the other hand, prison officials "have the burden of proving that their denial




                                                   4
Case 2:20-cv-00056-JRS-MJD Document 14 Filed 12/08/20 Page 5 of 7 PageID #: 81




of requested evidence was not 'arbitrary or capricious.'" Johnson v. Brown, 681 F. App'x 494, 496–

97 (7th Cir. 2017) (citing Piggie v. McBride, 277 F.3d 922, 925 (7th Cir. 2002)). For example,

"[p]rison authorities are not compelled to accept requests [for evidence] that threaten institutional

goals." Donelson v. Pfister, 811 F.3d 911, 918 (7th Cir. 2016) (internal citation and quotation

marks omitted). The Seventh Circuit has approved of withholding evidence from inmates "where

prison officials have asserted a bona fide security justification, for example, that if the inmate were

permitted to watch the tape, he might learn the location and capabilities of the prison surveillance

system, thus allowing him to avoid detection in the future." Piggie v. Cotton, 344 F.3d at 679.

Despite this latitude, the respondent still must demonstrate that the denial was not arbitrary or

capricious. See Johnson, 681 F. App'x at 496–97.

        There is no question that Mr. Gifford properly and timely requested—but never received—

evidence of "[a]ll of the alleged phone calls." Dkt. 2-1 at 2 (emphasis added). Sergeant Criss

fulfilled part of that request by creating a written "representation" of seven of the phone calls. Dkts.

8-7, 8-8.

        Sergeant Criss did not justify his denial of the request as it related to the other phone calls.

Indeed, he did not even acknowledge that records of the remaining phone calls—of which there

were at least ten—existed. See dkt. 10. Sergeant Criss's "representation" ignores any phone calls

after June 16—and all the phone calls between Mr. Gifford and Addler.

       Mr. Gifford has met his burden of demonstrating that he was denied potentially material,

exculpatory evidence. The conduct report and investigative report indicate that Mr. Gifford's phone

calls to Addler were critical to the case against him. Dkts. 8-1, 9. Mr. Gifford asserted at his hearing

that none of his phone calls included discussions of trafficking. Dkt. 8-6. Without reviewing

evidence of the calls, he could not make a stronger case that they were material and exculpatory.




                                                   5
Case 2:20-cv-00056-JRS-MJD Document 14 Filed 12/08/20 Page 6 of 7 PageID #: 82




          Meanwhile, the respondent has not met his burden of demonstrating that Sergeant Criss's

withholding of the remaining phone calls was not arbitrary or capricious. The respondent has not

asserted any justification for the withholding—much less a justification that passes constitutional

muster.

          As a final matter, when prison administrators believe a valid justification exists to withhold

evidence, "'due process requires that the district court conduct an in camera review' to assess

whether the undisclosed [evidence] is exculpatory." Johnson, F. App'x at 497 (quoting Piggie v.

Cotton, 344 F.3d at 679). This requirement does not save the respondent. First and foremost, the

Court reiterates that neither Sergeant Criss nor the respondent has attempted to justify withholding

evidence of the remaining phone calls. Second, the respondent has done literally nothing to guide

a review of the audio recordings filed ex parte. "Courts are entitled to assistance from counsel, and

an invitation to search without guidance is no more useful than a litigant's request to a district court

. . . to paw through the assembled discovery material." Albrechtsen v. Bd. of Regents of Univ. of

Wis. Sys., 309 F.3d 433, 436 (7th Cir. 2002). "[P]erfunctory and undeveloped arguments, and

arguments that are unsupported by pertinent authority, are waived." United States v. Cisneros, 846

F.3d 972, 978 (7th Cir. 2017) (internal quotations omitted). The Court will not "sift through the

record and make" the respondent's "case for him." United States v. 5443 Suffield Terrace, Skokie,

Ill., 607 F.3d 504, 511 (7th Cir. 2010).

                                            IV. Conclusion

          Daryl Gifford's petition for a writ of habeas corpus challenging prison disciplinary

proceeding ISF 19-07-0219 is granted. Mr. Gifford's disciplinary conviction must be vacated and

his sanctions rescinded. His earned credit time and credit-earning class must be immediately

restored, and his new release date must be calculated accordingly.




                                                    6
Case 2:20-cv-00056-JRS-MJD Document 14 Filed 12/08/20 Page 7 of 7 PageID #: 83




       Judgment consistent with this Order shall now issue.

       IT IS SO ORDERED.



       Date:    12/8/2020




Distribution:

DARYL GIFFORD
166644
PUTNAMVILLE - CF
PUTNAMVILLE CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Katherine A. Cornelius
INDIANA ATTORNEY GENERAL
katherine.cornelius@atg.in.gov




                                               7
